Case 3:20-cr-00086-TJC-JBT Document 214 Filed 01/19/21 Page 1 of 3 PageID 754




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

 v.                                                     Case No.
                                                        3:20-CR-86-TJC-PDB
AARON DURALL, et al,

         Defendants.

                             MOTION TO STRIKE SURPLUSAGE

       Defendant, Aaron Durall, moves the court to strike surplusage from the indictment that is

prejudicially irrelevant and unrelated to the allegations of fraud that are at the heart of the charges.

       In Doc. 180, ¶ 28, it is alleged that Durall and Perez paid money to “recruiters” for soliciting

and referring urine samples and describes those payments as “kickbacks.” Yet, the indictment in

this case does not charge Durall or Perez with a violation of any anti-kickback statute. Because,

at the time of these alleged payments, it was not a crime to pay others for soliciting and referring

urine samples for individuals that received health care benefits from private insurance companies

such as the Private Insurers described in the Indictment. See Doc. 180, ¶ 28. Indeed, in 2018, in

response to concerns that that federal Anti-Kickback Statute (AKS) did not cover such payments,

Congress enacted the Eliminating Kickbacks in Recovery Act (EKRA), at Title 18 United States

Code, Section, 220, to address payment arrangements like the one described in paragraph 37m of

the Superseding Indictment. Because it was not a crime for laboratories to pay recruiters as is

described in the Superseding Indictment, the pejorative use of the term “kickbacks” should be

stricken as surplusage. The defense does not admit or deny that money was paid to recruiters. If

Durall did make such payments, it was not a crime. The use of the pejorative term unduly

prejudices his defense.
Case 3:20-cr-00086-TJC-JBT Document 214 Filed 01/19/21 Page 2 of 3 PageID 755




       Rule 7(d), Fed.R.Crim.P. is designed to eliminate language in the indictment that is

irrelevant and inflammatory. United States v. Quinn, 401 F.Supp.2d 80, 98-100 (D.D.C. 2005);

United States v. Cooper, 384 F.Supp.2d 958, 959-61 (W.D.W.Va. 2005); United States v. Wilson,

565 F.Supp. 1416 (S.D.N.Y. 1983); United States v. Hubbard, 474 F.Supp. 64 (D.D.C. 1979);

United States v. Mandel, 415 F.Supp. 997 (D.Md. 1976).

       It is hard to conceive of a more prejudicial item of surplusage than an allegation of criminal

conduct (paying kickbacks) that was not a crime at the time of the events alleged in the indictment,

but is a crime now. Unraveling that information for the jury is a pointless endeavor which should

be accomplished by eliminating the language in the indictment at the outset.

       For the foregoing reasons, the defense urges the court to strike the allegation of “kickbacks”

from the indictment on page 37m.

                Respectfully submitted this 19th day of January, 2021.

 s/ Donald F. Samuel                              /s/ Brendan Herbert
 Donald F. Samuel                                 Brendan Herbert
 Georgia Bar No. 624475                           Florida Bar No. 0076925
 GARLAND, SAMUEL & LOEB. P.C.                     POLSINELLI PC
 3151 Maple Drive, N.E.                           1111 Brickell Avenue, Suite 2800
 Atlanta, Georgia 30305                           Miami, FL 33131
 404-262-2225                                     Telephone: (305) 921-1820
 dfs@gsllaw.com                                   bherbert@polsinelli.com

 Admitted Pro Hac Vice                            Brian McEvoy
                                                  Brian Rafferty
                                                  Grace Zoller
                                                  POLSINELLI PC
                                                  1201 West Peachtree St NW, Suite 1100
                                                  Atlanta, GA 30309
                                                  Telephone: (404) 253-6000
                                                  Facsimile: (404) 253-6060
                                                  bmcevoy@polsinelli.com
                                                  brafferty@polsinelli.com
                                                  gzoller@polsinelli.com

                                   Counsel for Aaron Durall
Case 3:20-cr-00086-TJC-JBT Document 214 Filed 01/19/21 Page 3 of 3 PageID 756




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

 v.                                                 Case No.
                                                    3:20-CR-86-TJC-PDB
AARON DURALL, et al,

        Defendants.

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 19, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record.

                                            s/ Brian Rafferty
                                              Brian Rafferty
